Citation Nr: 0633472	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to education benefits under the provisions of 
Chapter 30, Title 38, United States Code, (Montgomery GI 
Bill).


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979 and from August 1984 to September 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Veteran's Benefits 
Administration, Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provide 
educational assistance to assist in the readjustment of 
members of the Armed Forces to civilian life after their 
separation from military service.  38 U.S.C.A. § 3001 (West 
2002). The program is available to individuals who meet 
certain criteria of basic eligibility, including active duty 
during certain prescribed dates or meeting certain other 
criteria. 
38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042 (2006).

In October 2003, the veteran requested Chapter 30 benefits 
for enrollment at Columbus Technical College beginning on 
October 1, 2003.  Certification forms showed enrollment as 
follows: October 1, 2003, to December 16, 2003, 12 credit 
hours; January 7, 2004, to March 23, 2004, 12 credit hours; 
April 5, 2004, to June 16, 2004, 10 credit hours; July 8, 
2004, to September 16, 2004, 10 credit hours; and from 
October 4, 2004, to December 16, 2004, 10 credit hours.  She 
submitted her formal Application for Education Benefits, VA 
Form 22-1990 (JF), in December 2003.

The RO denied her claim in January 2004.  As the basis for 
the denial, the RO indicated that she used a total of 70 
months and 3 days of combined entitlement.  Specifically, 
they stated that their "master records" showed benefits 
used as follows: 29 months and 17 days of entitlement under 
chapter 30; 7 months and 23 days of entitlement under chapter 
31; and 32 months and 23 days of entitlement under chapter 
34.  See statement of the case (SOC) issued in January 2005.  
Whereas, the veteran contends that she was not a full time 
student between 1992 and 1997, and thus, according to the 
automated general information, she still has 6 months and 13 
days remaining on her education benefits.  See notice of 
disagreement (NOD) received in May 2004.  Therefore, her 
claim amounts to a disagreement as to entitlement charges.

The Board notes it appears the veteran had previously elected 
benefits under chapter 34.  Entitlement under this chapter 
was terminated as of December 31, 1989, and thus, her 
election of chapter 30 benefits is based on her chapter 34 
eligibility as of December 31, 1989.  38 C.F.R. § 21.334 (e).  
Under the provisions of 38 C.F.R. § 21.7072 (a), most 
individuals are entitled to 36 months of assistance or the 
equivalent thereof in part-time educational assistance. 
(Emphasis added.)  The aggregate period for which any person 
may receive assistance under two or more programs may not 
exceed 48 months or the part-time equivalent.  38 C.F.R. 
§ 21.4020 (a) (Emphasis added).

While the RO contends that their "master records" show the 
veteran used a total of 70 months and 3 days of combined 
entitlement, it is not clear to the Board how the time was 
calculated.  Specifically, a detailed explanation of charges 
against entitlement, to include the veteran's contentions 
that she was a part-time student between 1992 and 1997, has 
not been included in the claims file.  Upon remand, an audit 
is requested to determine if the veteran utilized the "part-
time equivalent" of educational assistance under two or more 
programs.  Id.

Accordingly, the case is REMANDED for the following action:

1. VBA AMC should prepare an audit of the 
charges against entitlement for 
educational assistance elected under the 
provisions of chapters 30, 31, and 34.  
Specifically, this audit must include a 
calculation of the charges against 
entitlement between 1992 and 1997, to 
determine whether the 70 months and 3 
days as calculated by the RO to be the 
total benefits used by the veteran, is 
the "part-time equivalent" of 48 months 
for which any person may receive 
assistance under two or more programs.  
38 C.F.R. § 21.4020 (a).  The auditor is 
asked to attach any records referred to 
in the audit, to include DA Forms 2171 
and VA Forms 22-1999.  

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible.  In 
particular, VBA AMC should review the 
requested audit to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and if 
it is not, VBA AMC should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  Thereafter, the veteran's claim of 
entitlement to educational assistance 
under Chapter 30, Title 38, United States 
Code, (Montgomery GI Bill), should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC), and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




